Citation Nr: 1441953	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-04 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the right lower extremity. 

2.  Entitlement to service connection for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from May 1982 to May 2010.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran does not have current radiculopathy of the lower extremities.     


CONCLUSION OF LAW

The criteria for service connection for radiculopathy of the left and right lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA provided notice to the Veteran in February 2010, prior to the initial adjudication of the claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to VA.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In February 2010, the Veteran informed VA that he had no additional information or evidence to submit in support of his claim.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

The Veteran underwent a VA examination in December 2011 to obtain medical evidence as to the nature and etiology of the claimed disabilities.  The Board finds that the VA examination is adequate for adjudication purposes.  The examination was performed by a medical professional based on a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination was conducted prior to the Veteran's discharge from the military.  The examiner carefully examined the Veteran.  The examination report is accurate and fully descriptive.  An opinion as to whether the Veteran had the claimed disability and/or whether the claimed disabilities are related to service and/or a service-connected disability were provided.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  

Service Connection Laws and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, an organic disease of the nervous system, is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection can be granted for a disability that is proximately due to or the result of by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

Service connection can be granted for a disability that is aggravated by a service-connected disability.  Compensation can be paid for any additional impairment resulting from the service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Except as provided in 38 C.F.R. § 3.300(c) (claims for secondary service connection based on the effects of tobacco products received after June 9, 1998), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

Analysis

The Veteran asserts that service connection is warranted for radiculopathy of the left and right lower extremities as due to the service-connected thoracolumbar spine degenerative arthritis and disc disease.  In a June 2011 statement, the Veteran asserted that there was neurological documentation of the radiculopathy in the lower extremities.  In the February 2012 VA Form 9, the Veteran asserted that he walked with a limp due to chronic pain and limited range of motion in his left ankle.  He stated that his right ankle would swing 90 degrees outward when walking.  He stated that he was on a no-running prolife in active duty since 2006.  He stated that he was on a no-run profile due to pain in the right knee when running.   

Service connection was established for thoracolumbar spine degenerative arthritis in July 2010 and a 10 percent rating was assigned from June 1, 2010.  The General Rating Formula for rating diseases of the spine indicates that any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, due to a service-connected spine disability should be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note 1 (2013).   

The Board finds that the weight of the evidence does not establish a current diagnosis or objective findings of radiculopathy of the lower extremities.  The service medical evidence and the post-service medical evidence show that the Veteran has had complaints of pain in the lower extremities including pain radiating from the low back down the legs and complaints of numbness and tingling in the legs.  However, the objective diagnostic testing and medical evaluation did not detect radiculopathy of the lower extremities.  

The Veteran entered service in May 1982.  Enlistment examination report dated in September 1981 shows that examination of the lower extremities, spine, and neurologic system was normal.  Service treatment records show that in the 1990's, the Veteran began to report symptoms of low back pain and radiating pain and tingling in the legs but radiculopathy was not detected.  A May 1993 service treatment record notes that the Veteran reported having low back pain after twisting his back.  He reported he felt sharp pain in the low back and a radiation of pain to the right.  Physical examination revealed no neurological deficits.  Straight leg raise was negative.  

A July 1999 service treatment record indicates that the Veteran reported having low back pain and a dull ache that radiated to his right leg.  Physical examination revealed no neurological deficits.  The assessment was chronic recurrent low back strain.  An undated service treatment record shows a diagnosis of mechanical back pain; the Veteran reported having burning and tingling down his left leg from the knee to the ankle after playing golf and pain in the lumbar-sacral area with strenuous activity or lifting.  A November 2004 service examination report shows that examination of the lower extremities, spine, and neurologic system was normal.  A March 2007 x-ray examination of the lumbar spine revealed Grade I spondylolisthesis of L5 on S1 and associated degenerative disc disease.  Service treatment records show that the Veteran continued to be treated for low back pain up until he the time of separation in May 2010.  
 
The weight of the post-service evidence does not establish current diagnosis or objective findings of radiculopathy of the left and right lower extremities.  Post-service Tricare treatment records show that in April 2011, the Veteran reported having low back pain with paresthesias and radiculopathy with ongoing weakness in the right ankle flexors and associated foot drop and tripping over the foot.  The Veteran underwent nerve conduction studies and electromyography (EMG) of the lower extremities in June 2011.  A June 2011 Nerve Conduction Studies and EMG report indicates that all nerve conduction studies were within normal limits.  There was a normal electrodiagnostic study of both lower limbs.  A June 2011 neurologic clinic treatment record indicates that the physician reviewed the EMG and nerve conduction studies results.  The physician stated that while the MRI reveals significant and severe narrowing, there does not appear to be any persistent nerve impingement causing peripheral paresthesia. 

The December 2011 VA examination report indicates that the Veteran underwent neurological examination and radiculopathy of the lower extremities was not detected.  Physical examination revealed that muscle strength in the lower extremities was 5/5 and normal.  Reflex and sensory examinations were normal.  Straight leg raise was negative.  It was noted that the Veteran did not have radicular pain or any other signs or symptoms of radiculopathy.  It was also noted that the Veteran did not have any other neurological abnormalities or findings related to the thoracolumbar spine.  The examiner indicated that the Veteran's reduced dorsiflexion strength of the left ankle was due to the left ankle condition and was unrelated to the lumbar spine disability.  The Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have a current diagnosis or objective findings of radiculopathy of the lower extremities.  

The Veteran has not submitted or identified medical evidence of a current diagnosis of radiculopathy of the lower extremities.  The Veteran himself has indicated that he has radiculopathy and he described symptoms of pain, numbness, and tingling in the lower extremities.  The Veteran, as a lay person, is competent to describe observable symptoms.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the diagnosis of radiculopathy falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  It is not shown that the Veteran has any medical expertise and training to diagnose a neurological disorder.  Some medical issues require specialized training, examination, and diagnostic testing for a determination as to diagnosis.  Review of the records show that medical examination and EMG and nerve conduction studies were performed after service separation and such tests and examination did not detect radiculopathy.  The Board finds that the post service medical evidence obtained in June 2011 including the EMG and nerve conduction studies and the December 2011 VA examination show that there are no objective findings of radiculopathy of the lower extremities and this competent and credible evidence outweighs the Veteran's own lay assertions that he has a current disability.  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Accordingly, on this record, the evidence weighs against the claim that the Veteran has a current diagnosis or objective findings of radiculopathy of the lower extremities.  The weight of the evidence establishes that the Veteran does not have current radiculopathy of the lower extremities.  The preponderance of the evidence is against the claim for service connection for radiculopathy of the lower extremities and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims of service connection for radiculopathy of the lower extremities are denied.


ORDER

Service connection for radiculopathy of the right lower extremity is denied.

Service connection for radiculopathy of the left lower extremity is denied.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


